         Case 3:20-cv-00301-ERE Document 47 Filed 04/28/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

HERMAN H. LEFORS, JR                                                        PLAINTIFF

V.                         CASE NO. 3:20-CV-301-BD

KEITH BOWERS                                                               DEFENDANT

                                        ORDER

       Plaintiff Herman H. LeFors’s notice dated April 20, 2021 (Doc. No. 43) is the

most recent of his latest three notices of an address change. (Doc. Nos. 40, 44) The Clerk

of Court is directed to update Mr. LeFors’s address: 1423 South Elm St., Little Rock, AR

72204. He is no longer incarcerated at the Arkansas Division of Correction, Tucker Unit.

(Doc. No. 46)

       Now that he is no longer in prison, Mr. LeFors must file an updated application to

proceed in forma pauperis (IFP). The Clerk of the Court is directed to send Mr. LeFors a

new IFP application. Mr. LeFors must file the updated application within 30 days or risk

dismissal of his claims.

       Defendant Bowers has moved to depose Mr. LeFors. (Doc. No. 42) In light of Mr.

LeFors’s release from custody, Defendant Bowers does not need leave of the Court to

depose Mr. LeFors. Federal Rule of Civil Procedure 30(a)(2). Accordingly, that motion

(Doc. No. 42) is DENIED, as moot.

       IT IS SO ORDERED, this 28th day of April, 2021.


                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
